Citation Nr: 1230550	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for status post gastrectomy, claimed as removal of glomus tumor, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for psychiatric disability, claimed as depression, to include as secondary to status post gastrectomy. 

3.  Entitlement to service connection for dumping syndrome, claimed as a bowel condition, to include as secondary to status post gastrectomy.


REPRESENTATION

Appellant represented by:	Paul T. Buerger Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION


The Veteran served on active duty from April 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In June 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who has since retired.  A transcript of that proceeding is of record.  In December 2009 and August 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further actions.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability was raised by the Veteran during the April 2012 hearing.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.




REMAND

In April 2012 the Veteran testified at a Travel Board hearing before the undersigned VLJ.  In July 2012, the Board advised the Veteran that a transcript of the April 2012 hearing could not be produced and asked him to indicate whether he wanted another hearing.  In August 2012, the Veteran responded that he wanted to attend another Travel Board hearing.

Since Travel Board hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

